Exhibit 10.3

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (as amended from time to time, this “Agreement”), dated
as of February 5, 2014, is hereby entered into by and between Malibu Boats,
Inc., a Delaware corporation, and each of the Members (as defined herein).

RECITALS

WHEREAS, the parties hereto are party to the First Amended and Restated Limited
Liability Company Agreement (the “LLC Agreement”) of Malibu Boats Holdings, LLC,
a Delaware limited liability company (“Holdings”); and

WHEREAS, the parties hereto desire to provide for the exchange from time to time
of Units (as defined herein) for shares of Class A Common Stock (as defined
herein), on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Board” means the board of directors of the Corporation.

“Business Day” means any calendar day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required to
close.

A “Change in Control” shall be deemed to have occurred if or upon:

(i) the stockholders of the Corporation approve the sale, lease or transfer, in
one or a series of related transactions, of all or substantially all of the
Corporation’s assets (determined on a consolidated basis) to any person or group
(as such term is used in Section 13(d)(3) of the Exchange Act), other than to
any, directly or indirectly, wholly owned subsidiary of the Corporation;

(ii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other person, other than a merger or consolidation
which would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50.1% of the total voting power represented by the Voting
Securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation;

 

1



--------------------------------------------------------------------------------

(iii) the stockholders of the Corporation approve the adoption of a plan the
consummation of which would result in the liquidation or dissolution of the
Corporation;

(iv) the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation; or (b) a corporation or other entity owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation ((a) and (b) collectively are
referred to herein as “Exempt Persons”)) of beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of more than 50.01% of the aggregate voting
power of the Voting Securities of the Corporation;

(v) during any 12-month period, individuals who at the beginning of such period
composed the Board of Directors of the Corporation (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Corporation was approved by a vote of 66
2/3% of the directors of the Corporation then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Corporation then in office; or

(vi) the Corporation (or a directly or indirectly wholly owned subsidiary
thereof) ceases to be the sole Managing Member of Holdings.

“Change in Control Event” means any of the following (i) the commencement of, or
the first public announcement of the intent to commence, any transaction,
including, without limitation, a tender or exchange offer by any person or
entity (other than any Exempt Person), the consummation of which would result in
a Change in Control; (ii) the commencement of, or the first public announcement
of the intent to commence, any proxy solicitation by any person or entity
subject to Rule 14a-12(c) under the Exchange Act, the consummation of which
would result in a Change in Control; (iii) the Corporation, Holdings or any
affiliate thereof entering into an agreement with any person or entity which, if
consummated, would result in a Change in Control; or (iv) the adoption by the
Board of Directors of the Corporation of resolutions authorizing any transaction
or event which, if consummated, would result in a Change in Control.

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Corporation” means Malibu Boats, Inc., a Delaware corporation, and any
successor thereto.

 

2



--------------------------------------------------------------------------------

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement. The
terms “Exchanging” and “Exchanged” shall have correlative meanings.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Unit is entitled to be Exchanged. On the date of this Agreement, the Exchange
Rate shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of this
Agreement.

“Holdings” means Malibu Boats Holdings, LLC, a Delaware limited liability
company, and any successor thereto.

“Holdings LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement of Holdings, dated on or about the date hereof, as such
agreement may be amended from time to time.

“IPO” means the initial public offering and sale of Class A Common Stock (as
contemplated by the Corporation’s Registration Statement on Form S-1 (File No.
333-192862)).

“Member” means the parties who are signatories hereto, other than the
Corporation, and each other Person who from time to time executes a Joinder
Agreement in the form attached hereto as Exhibit C.

“Permitted Transferee” has the meaning given to such term in Section 5.1 of this
Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Takeover Law” has the meaning given to such term in Section 3.1 of this
Agreement.

“Unit” means (i) each Unit (as such term is defined in the Holdings LLC
Agreement) issued as of the date hereof and (ii) each Unit or other interest in
Holdings that may be issued by Holdings in the future that is designated by the
Corporation as a “Unit”.

“Voting Securities” shall mean any securities of the Corporation which are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporation’s board of
directors.

 

3



--------------------------------------------------------------------------------

ARTICLE II

EXCHANGES

2.1 Exchange of Units for Class A Common Stock.

(a) (i) Subject to Section 2.1(a)(ii), Section 2.1(f) and Section 2.1(g) hereof,
from and after the date of the closing of the IPO, each Member shall be
entitled, upon the terms and subject to the conditions hereof, to surrender
Units (other than unvested Units) to the Corporation in exchange (an “Exchange”)
for the delivery to such Member of (x) a number of shares of Class A Common
Stock that is equal to the number of Units surrendered multiplied by the
Exchange Rate; provided that any such Exchange is for a minimum of the lesser of
1,000 Units or all of the Units held by such Member, or such lesser amount as
the Corporation determines to be acceptable, in its sole discretion; or (y) if
the Corporation so elects, an amount of cash calculated in accordance with
Section 2.1(f) hereof. Notwithstanding the foregoing, the Corporation shall not
have the election to pay cash upon a Change in Control Event described in
Section 2.1(a)(ii) hereof.

(ii) Notwithstanding anything to the contrary herein, upon the occurrence of any
Change in Control Event, each Member shall be entitled, upon the terms and
subject to the conditions hereof, to elect to Exchange Units for shares of
Class A Common Stock; provided, that any such Exchange pursuant to this sentence
shall be effective immediately prior to the consummation of the Change in
Control (and, for the avoidance of doubt, shall not be effective if such Change
in Control is not consummated); and provided further, that any such election
pursuant to this Section 2.1(a)(ii) may be withdrawn by the Member who submitted
such election by providing written notice to the Corporation not less than four
business days prior to the consummation of the Change in Control.

(b) A Member shall exercise its right to Exchange Units as set forth in
Section 2.1(a) above by delivering to the Corporation a written election of
exchange in respect of the Units to be Exchanged substantially in the form of
Exhibit A hereto (an “Exchange Notice”), duly executed by such Member or such
Member’s authorized attorney, in each case delivered during normal business
hours at the principal executive offices of the Corporation and of Holdings. As
promptly as practicable following the delivery of an Exchange Notice, Holdings
shall deliver or cause to be delivered at the offices of the then-acting
registrar and transfer agent of the Class A Common Stock or, if there is no
then-acting registrar and transfer agent of the Class A Common Stock, at the
principal executive offices of the Corporation, the number of shares of Class A
Common Stock deliverable upon such Exchange, registered in the name of the
relevant Member. To the extent the Class A Common Stock is settled through the
facilities of The Depository Trust Company, the Corporation will, subject to
Section 2.1(c) below, upon the written instruction of a Member, use its
reasonable best efforts to deliver the shares of Class A Common Stock
deliverable to such Member, through the facilities of The Depository Trust
Company, to the account of the participant of The Depository Trust Company
designated by such Member.

(c) The Corporation and each Member shall bear their own expenses in connection
with the consummation of any Exchange, whether or not any such Exchange is
ultimately consummated, except that the Corporation shall bear any transfer
taxes, stamp taxes or duties, or other similar taxes in connection with, or
arising by reason of, any Exchange; provided, however, that if any shares of
Class A Common Stock are to be delivered in a name other than that of the Member
that requested the Exchange then such Member and/or the person in whose name
such shares are to be delivered shall pay to the Corporation amount of any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, such Exchange or shall establish to the
reasonable satisfaction of the Corporation that such tax has been paid or is not
payable.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, to the extent the
Corporation or Holdings shall determine that interests in Holdings do not meet
the requirements of Treasury Regulation Section 1.7704-1(h), the Corporation or
Holdings may impose such restrictions on any Exchange as the Corporation or
Holdings may determine to be necessary or advisable so that Holdings is not
treated as a “publicly traded partnership- under Section 7704 of the Code.
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if, in the good faith determination
of the Corporation or of Holdings, such an Exchange would pose a material risk
that Holdings would be a “publicly traded partnership” under Section 7704 of the
Code.

(e) For the avoidance of doubt, and notwithstanding anything to the contrary
herein, a Member shall not be entitled to Exchange Units to the extent the
Corporation determines that such Exchange (i) would be prohibited by law or
regulation (including, without limitation, the unavailability of any requisite
registration statement filed under the U.S. Securities Act of 1933, as amended)
or (ii) would not be permitted under any other agreements with the Corporation
or its subsidiaries to which such Member may be party or any written policies of
the Corporation related to unlawful or improper trading (including, without
limitation, the policies of the Corporation relating to insider trading).

(f) If the Corporation elects to satisfy an Exchange in cash pursuant to
Section 2.1(a)(i), then a Member may receive cash in lieu of shares of Class A
Common Stock in exchange for Units surrendered in accordance with
Section 2.1(a), in an amount equal to the Market Value of the shares of Class A
Common Stock that such Member would have received absent such an election by the
Corporation. For the purposes of this Section 2.1(f), the “Market Value” as of a
particular date shall be determined as follows: (i) if, at the time of the
Exchange, the Units are convertible for shares of Class A Common Stock (or the
securities of any successor company to the Corporation) that trade on a national
securities exchange, the Market Value shall be the closing sale price ending one
(1) day prior to the date of the Exchange Notice; (ii) if, at the time of the
Exchange, the Units are convertible for Class A Common Stock (or the securities
of any successor company to the Corporation) that trade over-the-counter, the
Market Value shall be the average of the closing bid or sale prices over the
five (5) day trading period ending prior to the date of the Exchange; and
(iii) if the Units are not convertible for securities of the Corporation, or any
other entity the securities of which are listed or traded on an established
securities market, then the Market Value shall be the fair market value thereof,
as determined in good faith by the Board of Directors of the Corporation. If the
Member does not receive notice of the Corporation’s cash election substantially
in the form of Exhibit B within five (5) business days of the Corporation’s
receipt of such Member’s election of exchange, the Corporation shall forfeit the
right to satisfy such Exchange in cash.

(g) Notwithstanding anything to the contrary herein, no Member may Exchange
Units pursuant to Section 2.1(a)(i) during the 180 day period following the date
of the closing of the IPO, unless such Member has executed the Lock-Up Agreement
dated January 30, 2014.

 

5



--------------------------------------------------------------------------------

2.2 Adjustment. The Exchange Rate shall be adjusted accordingly if there is:
(a) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Units that is not accompanied by an identical subdivision or combination of the
Class A Common Stock; or (b) any subdivision (by any stock split, stock dividend
or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
reorganization, recapitalization or otherwise) of the Class A Common Stock that
is not accompanied by an identical subdivision or combination of the Units. If
there is any reclassification, reorganization, recapitalization or other similar
transaction in which the Class A Common Stock are converted or changed into
another security, securities or other property, then upon any subsequent
Exchange, each Member shall be entitled to receive the amount of such security,
securities or other property that such Member would have received if such
Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock are converted or changed into another
security, securities or other property, this Section 2.2 shall continue to be
applicable, mutatis mutandis, with respect to such security or other property.
This Agreement shall apply to the Units held by the Members and their Permitted
Transferees as of the date hereof, as well as any Units hereafter acquired by a
Member and his or her or its Permitted Transferees. This Agreement shall apply
to, mutatis mutandis, and all references to “Units” shall be deemed to include,
any security, securities or other property of Holdings which may be issued in
respect of, in exchange for or in substitution of Units by reason of any
distribution or dividend, split, reverse split, combination, reclassification,
reorganization, recapitalization, merger, exchange (other than an Exchange) or
other transaction.

2.3. Class A Common Stock to be Issued.

(a) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon any such Exchange; provided that nothing contained herein shall
be construed to preclude the Corporation from satisfying its obligations in
respect of the Exchange of the Units by delivery of shares of Class A Common
Stock which are held in the treasury of the Corporation or any of their
subsidiaries or by delivery of purchased shares of Class A Common Stock (which
may or may not be held in the treasury of the Corporation or any subsidiary
thereof). The Corporation and Holdings covenant that all Class A Common Stock
issued upon an Exchange will, upon issuance, be validly issued, fully paid and
non-assessable.

(b) If the Corporation does not elect to satisfy an Exchange in cash pursuant to
Section 2.1(f), the Corporation covenants and agrees that, to the extent that a
registration statement under the Securities Act is effective and available for
shares of Class A Common Stock to be delivered with respect to any Exchange,
shares that have been registered under the Securities Act shall be delivered in
respect of such Exchange. In the event that any Exchange in accordance with this
Agreement is to be effected at a time when any required registration has not
become effective or otherwise is unavailable, upon the request and with the
reasonable

 

6



--------------------------------------------------------------------------------

cooperation of the Member requesting such Exchange, the Corporation and Holdings
shall use commercially reasonable efforts to promptly facilitate such Exchange
pursuant to any reasonably available exemption from such registration
requirements. The Corporation and Holdings shall use commercially reasonable
efforts to list the Class A Common Stock required to be delivered upon Exchange
prior to such delivery upon each national securities exchange or inter-dealer
quotation system upon which the outstanding Class A Common Stock may be listed
or traded at the time of such delivery.

(c) Prior to the date of this Agreement, the Corporation has taken all such
steps as may be required to cause to qualify for exemption under Rule 16b-3(d)
or (e), as applicable, under the Exchange Act, and be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions or dispositions of equity
securities of the Corporation (including derivative securities with respect
thereto) and any securities which may be deemed to be equity securities or
derivative securities of the Corporation for such purposes that result from the
transactions contemplated by this Agreement, by each director or officer of the
Corporation who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such officer or director whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such person pursuant to
this Agreement).

(d) If any Takeover Law or other similar law or regulation becomes or is deemed
to become applicable to this Agreement or any of the transactions contemplated
hereby, the Corporation shall use its reasonable best efforts to render such law
or regulation inapplicable to all of the foregoing.

(e) The Corporation covenants that all Class A Common Stock issued upon an
Exchange will, upon issuance, be validly issued, fully paid and non-assessable
and not subject to any preemptive right of stockholders of the Corporation or to
any right of first refusal or other right in favor of any person or entity.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Corporation. The Corporation
represents and warrants that (i) it is a corporation duly incorporated and is
existing in good standing under the laws of the State of Delaware, (ii) it has
all requisite corporate power and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby and to issue
the Class A Common Stock in accordance with the terms hereof, (iii) the
execution and delivery of this Agreement by the Corporation and the consummation
by it of the transactions contemplated hereby (including without limitation, the
issuance of the Class A Common Stock) have been duly authorized by all necessary
corporate action on the part of the Corporation, including but not limited to
all actions necessary to ensure that the acquisition of shares Class A Common
Stock pursuant to the transactions contemplated hereby, to the fullest extent of
the Corporation’s Board of Directors’ power and authority and to the extent
permitted by law, shall not be subject to any “moratorium,” “control share
acquisition,” “business combination,” “fair

 

7



--------------------------------------------------------------------------------

price” or other form of anti-takeover laws and regulations” of any jurisdiction
that may purport to be applicable to this Agreement or the transactions
contemplated hereby (collectively, “Takeover Laws”), (iv) this Agreement
constitutes a legal, valid and binding obligation of the Corporation enforceable
against the Corporation in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby will not (A) result in a violation of the Certificate of
Incorporation of the Corporation or the Bylaws of the Corporation or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Corporation is a party, or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Corporation or by which any property or asset of the
Corporation is bound or affected, except with respect to clauses (B) or (C) for
any conflicts, defaults, accelerations, terminations, cancellations or
violations, that would not reasonably be expected to have a material adverse
effect on the Corporation or its business, financial condition or results of
operations.

3.2. Representations and Warranties of the Members. Each Member, severally and
not jointly, represents and warrants that (i) if it is not a natural person,
that it is duly incorporated or formed and, to the extent such concept exists in
its jurisdiction of organization, is in good standing under the laws of such
jurisdiction, (ii) it has all requisite legal capacity and authority to enter
into and perform this Agreement and to consummate the transactions contemplated
hereby, (iii) if it is not a natural person, the execution and delivery of this
Agreement by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or other entity action on the part of such
Member, (iv) this Agreement constitutes a legal, valid and binding obligation of
such Member enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and (v) the execution, delivery and performance of this
Agreement by such Member and the consummation by such Member of the transactions
contemplated hereby will not (A) if it is not a natural person, result in a
violation of the Certificate of Incorporation and Bylaws or other organizational
documents of such Member or (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such member is
a party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable such Member, except with respect to clauses (B) or
(C) for any conflicts, defaults, accelerations, terminations, cancellations or
violations, that would not in any material respect result in the
unenforceability against such Member of this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

RELEASE

4.1. Release. Each Member hereby forever fully and irrevocably (i) releases and
discharges the Corporation, Holdings and their respective affiliates, owners,
members, subsidiaries, parents, officers, directors, managers, employees,
agents, successors and assigns, including without limitation, the Black Canyon
Entities (as defined in the LLC Agreement), Horizon Holdings, LLC and Malibu
Holdings, L.P. and their respective affiliates, owners, members, subsidiaries,
parents, officers, directors, managers, employees, agents, successors and
assigns (collectively, the “Releasees”), from and against any and all actions,
suits, claims, demands, liabilities, damages, expenses, obligations or rights
(of every kind, character and description, whether known or unknown, at law or
in equity) that such Member has had or now has against any of the Releasees
arising under or relating or incidental to such Member’s ownership of Units or
the arrangements, transactions and documents related thereto, and every matter,
thing or event whatsoever occurring or failing to occur at any time in the past
up to and including the date of this Agreement (collectively, “Released
Claims”), and (ii) agrees to refrain from directly or indirectly asserting any
claim or demand, or commencing or causing to be commenced, any suit, action or
proceeding of any kind against any of the Releasees based upon any such Released
Claim. If any Member or Releasee brings an action directly or indirectly based
upon this Section 4.1 or the matters contemplated hereby against the other
party, the prevailing party shall be entitled to recover, in addition to any
other appropriate amounts, its reasonable costs and expenses in connection with
such proceeding, including, but not limited to, reasonable attorneys’ fees and
court costs.

ARTICLE V

MISCELLANEOUS

5.1. Additional Members. To the extent a Member validly transfers any or all of
such Member’s Units to another person in a transaction in accordance with, and
not in contravention of, the Holdings LLC Agreement, then such transferee (each,
a “Permitted Transferee”) shall have the right to execute and deliver a joinder
to this Agreement, substantially in the form of Exhibit C hereto, whereupon such
Permitted Transferee shall become a Member hereunder. To the extent Holdings
issues Units in the future, then the holder of such Units shall have the right
to execute and deliver a joinder to this Agreement, substantially in the form of
Exhibit C hereto, whereupon such holder shall become a Member hereunder.

5.2. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed duly given and received (a) if
delivered personally, on the date of delivery, or, if delivered by facsimile,
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise, on the Business Day following confirmation of
transmission by the sender’s fax machine) or (b) on the first Business Day
following the date of dispatch if delivered by a recognized next-day courier
service. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:

If to the Corporation, to:

Malibu Boats, Inc.

5075 Kimberly Way

Loudon, Tennessee 37774

Attention: Chief Financial Officer

Fax:                             

 

9



--------------------------------------------------------------------------------

If to a Member, to the address and facsimile number set forth in Holdings’
records.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

5.3. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

5.4. Entire Agreement: No Third Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof. This Agreement shall be binding upon and inure solely to the benefit of
each party hereto and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

5.5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

5.6. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

5.7. Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

5.8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of all of the parties and, to the extent permitted by this Agreement,
their successors, executors, administrators, heirs, legal representatives and
assigns.

5.9. Amendment. The provisions of this Agreement may be amended only by the
affirmative vote or written consent of each of (i) the Corporation and
(ii) Members holding a majority of the then outstanding Units held by Members
(excluding Units held by the Corporation); provided that except as otherwise
provided herein, no amendment may materially and adversely affect the rights of
a Member, as such, other than on a pro rata basis with other Members without the
consent of such Member (or, if there is more than one such Member that is so
affected, without the consent of a majority of such affected Members in
accordance with their holdings of Units).

 

10



--------------------------------------------------------------------------------

5.10. Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach of any other covenant, duty, agreement or condition.

5.11. Resolution of Disputes.

(a) Any and all disputes which cannot be settled amicably, including but not
limited to any ancillary claims of any party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in Delaware in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) calendar days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of Delaware and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. In addition to monetary damages, the arbitrator
shall be empowered to award equitable relief, including, but not limited to an
injunction and specific performance of any obligation under this Agreement. The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute. The award shall be
final and binding upon the parties as from the date rendered, and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

(b) Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Member (i) expressly consents
to the application of paragraph (c) of this Section 5.11 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as such Member’s agent for service of process in connection with any
such action or proceeding and agrees that service of process upon such agent,
who shall promptly advise such Member of any such service of process, shall be
deemed in every respect effective service of process upon the Member in any such
action or proceeding.

 

11



--------------------------------------------------------------------------------

(c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 5.11,
OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 5.11 and
such parties agree not to plead or claim the same.

5.12. Tax Treatment. This Agreement shall be treated as part of the partnership
agreement of Holdings as described in Section 761(c) of the Code and Sections l
.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations promulgated
thereunder. As required by the Code and the Treasury Regulations, the parties
shall report any Exchange consummated hereunder as a taxable sale of the Units
by a Member to the Corporation, and no party shall take a contrary position on
any income tax return, amendment thereof or communication with a taxing
authority unless an alternate position is permitted under the Code and Treasury
Regulations and the Corporation consents in writing.

5.13. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to specific performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity.

5.14. Independent Nature of Members’ Rights and Obligations. The obligations of
each Member hereunder are several and not joint with the obligations of any
other Member. and no Member shall be responsible in any way for the performance
of the obligations of any other Member hereunder. The decision of each Member to
enter into this Agreement has been made by such Member independently of any
other Member. Nothing contained herein, and no action taken by any Member
pursuant hereto, shall be deemed to constitute the Members as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Members are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated hereby and the
Corporation acknowledges that the Members are not acting in concert or as a
group. and the Corporation will not assert any such claim with respect to such
obligations or the transactions contemplated hereby.

5.15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

 

(Signature)

 

Print Name:  

 

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

MERCED OKR, LLC

(Print Name of Entity) By:  

/s/ Robert R. Alkema

  (Signature) Name:  

Robert R. Alkema

Title:  

Managing Member

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Mitchell L. Smith

(Signature)

 

Print Name:  

Mitchell L. Smith

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Dennis R. Kelley

(Signature)

 

Print Name:  

Dennis R. Kelley

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Brad Ditchfield

(Signature)

 

Print Name:  

Brad Ditchfield

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Ryan Gregory Ward

(Signature)

 

Print Name:  

Ryan Gregory Ward

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Ritchie Anderson

(Signature)

 

Print Name:  

Ritchie Anderson

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Deborah S. Kent

(Signature)

 

Print Name:  

Deborah S. Kent

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Jack Springer

(Signature)

 

Print Name:  

Jack Springer

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Peggy True

(Signature)

 

Print Name:  

Peggy True

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ David L. Bryant

(Signature)

 

Print Name:  

David L. Bryant

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Wayne Wilson

(Signature)

 

Print Name:  

Wayne Wilson

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Paul A. Singer

(Signature)

 

Print Name:  

Paul A. Singer

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Randy Woods

(Signature)

 

Print Name:  

Randy Woods

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Heidi Verna

(Signature)

 

Print Name:  

Heidi Verna

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Robin Banks

(Signature)

 

Print Name:  

Robin Banks

 

/s/ Derek Banks

(Signature of Joint Member) Print Name of Joint Member, if any:

Derek Banks

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Scott N. Davenport

(Signature)

 

Print Name:  

Scott N. Davenport

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Adam A. McCall

(Signature)

 

Print Name:  

Adam A. McCall

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Stephen Livesay

(Signature)

 

Print Name:  

Stephen Livesay

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Lani Farmer

(Signature)

 

Print Name:  

Lani Farmer

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Christopher Evans

(Signature)

 

Print Name:  

Christopher Evans

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Nathan Paul Gaines Jr.

(Signature)

 

Print Name:  

Nathan Paul Gaines Jr.

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Barry Bennett

(Signature)

 

Print Name:  

Barry Bennett

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Steven S. Clothier

(Signature)

 

Print Name:  

Steven S. Clothier

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Daniel Lee Gasper

(Signature)

 

Print Name:  

Daniel Lee Gasper

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Cory Dugger

(Signature)

 

Print Name:  

Cory Dugger

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Daniel P. Farmer

(Signature)

 

Print Name:  

Daniel P. Farmer

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability

Company, Trust or Other Entity Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Jerry L. Little, Jr.

(Signature)

 

Print Name:  

Jerry L. Little, Jr.

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability Company, Trust or Other Entity
Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

MALIBU BOATS, INC. By:  

/s/ Jack Springer

Name:  

Jack Springer

Title:  

CEO

MEMBERS: For Individual and Joint Members:

/s/ Douglas W. Childres

(Signature)

 

Print Name:  

Douglas W. Childres

 

 

(Signature of Joint Member) Print Name of Joint Member, if any:

 

For Corporate, Partnership, Limited Liability Company, Trust or Other Entity
Members:

 

(Print Name of Entity) By:  

 

  (Signature) Name:  

 

Title:  

 

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

Malibu Boats, Inc.

5075 Kimberly Way

Loudon, Tennessee 37774

Attention: Chief Financial Officer

Fax:                     

Reference is hereby made to the Exchange Agreement, dated as of [     ], 20    
(the “Exchange Agreement”) among Malibu Boats, Inc., a Delaware corporation and
the holders of Units (as defined herein) from time to time party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Exchange Agreement.

The undersigned Member hereby transfers to the Corporation, the number of Units
set forth below in Exchange for shares of Class A Common Stock or cash, pursuant
to Section 2.1(f). If the Exchange is for Class A Common Stock, such shares are
to be issued in its name as set forth below, as set forth in the Exchange
Agreement.

Legal Name of Member: ___________________________________________

Address: _________________________________________________________

Number of Units to be Exchanged: ___________________________________

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Units subject to this
Election of Exchange are being transferred to the Corporation free and clear of
any pledge, lien, security interest, encumbrance, equities or claim; and (iv) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the undersigned or the Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such Units to the
Corporation.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation as the attorney of the undersigned, with full power of substitution
and resubstitution in the premises, to do any and all things and to take any and
all actions that may be necessary to transfer to the Corporation, the Units
subject to this Election of Exchange and to deliver to the undersigned the
shares of Class A Common Stock to be delivered in Exchange therefor.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned. by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

CASH ELECTION NOTICE

[Exchanging Member]

[Address]

Reference is hereby made to the Exchange Agreement, dated as of [     ], 20    
(the “Exchange Agreement”), by and among Malibu Boats, Inc., a Delaware
corporation (the “Corporation”), and each of the Members (as defined therein)
from time to time party thereto. Capitalized terms used but not defined herein
shall have the meanings given to them in the Exchange Agreement.

The Corporation received an Election of Exchange from the below Member on [ ],
20[ ]. Pursuant to Section 2.1(f) of the Exchange Agreement, the Corporation has
elected to satisfy the Exchange in cash in lieu of Class A Common Stock.

Legal Name of Member: ________________________________________________________

Number of Units to be Exchanged: ________________

Market Value per Unit: $_________________________

Aggregate Market Value: $_______________________

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [            ], 20         (the “Agreement”), among
Malibu Boats, Inc., a Delaware corporation (the “Corporation”) and each of the
Members from time to time party thereto. Capitalized terms used but not defined
in this Joinder Agreement shall have their meanings given to them in the
Agreement. This Joinder Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware. In the event of any conflict
between this Joinder Agreement and the Agreement, the terms of this Joinder
Agreement shall control.

The undersigned hereby joins and enters into the Agreement having acquired Units
in Holdings. By signing and returning this Joinder Agreement to the Corporation,
the undersigned (i) accepts and agrees to be bound by and subject to all of the
terms and conditions of and agreements of a Member contained in the Agreement,
with all attendant rights, duties and obligations of a Member thereunder and
(ii) makes each of the representations and warranties of a Member set forth in
Section 3.2 of the Agreement as fully as if such representations and warranties
were set forth herein. The parties to the Agreement shall treat the execution
and delivery hereof by the undersigned as the execution and delivery of the
Agreement by the undersigned and, upon receipt of this Joinder Agreement by the
Corporation, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Agreement.

 

For Corporate, Partnership,

Limited Liability Company, Trust or Other Entity

Members:

    For Individual and Joint Members:         (Print Name of Entity)    
(Signature) By:         Print Name:                                  
                                                                    (Signature)
    Name:        

 

(Signature of Joint Member)

Title:         Print Name of Joint Member, if any:        

 

Address for Notices:       With copies to:                              
Attention:             

 

C-1